Citation Nr: 0947473	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1974 and from June 1976 to June 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, in relevant part, granted service connection for 
bilateral hearing loss with an initial evaluation of 0 
percent retroactively effective from July 23, 2004.  The 
Veteran appealed for a higher initial rating as well as an 
earlier effective date.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In October 2008, as support for his claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  Immediately after the 
hearing, the Veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  38 C.F.R. §§ 
20.800, 20.1304(c) (2009).

In December 2008 the Board granted the Veteran's claim for an 
earlier effective date for the award of service connection 
for his bilateral hearing loss.  Because this claim had 
remained pending for many years, since June 25, 1980, when he 
had previously tried to reopen this claim, the Board assigned 
that earlier date as the revised effective date.  Also in the 
December 2008 decision, the Board remanded his claim for an 
initial compensable rating for his bilateral hearing loss to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.




FINDINGS OF FACT

1.  Although the Veteran filed a petition to reopen his claim 
for service connection for hearing loss on June 25, 1980, and 
that claim remained pending until eventually granted many 
years later, there is no contemporaneous medical or other 
probative evidence or data in the file from 1980 or 
thereabouts, or even for many ensuing years, addressing the 
extent of his hearing loss under the rating criteria 
then in effect.

2.  The Veteran has since had VA hearing evaluations for 
compensation purposes in June 2006, May 2007, and most 
recently in April 2009.

3.  That most recent evaluation, in April 2009, was at the 
request of the Board's December 2008 remand to assess the 
severity of the hearing loss according to the standards in 
effect at all relevant times at issue - from June 1980 to 
December 1987, from December 1987 to June 1999, and since 
June 1999.

4.  According to the results of that June 2006 VA 
examination, the Veteran had an average pure tone threshold 
of 41 decibels for his right ear and 60 decibels for his left 
ear, with speech recognition ability of 88% for his right ear 
and 80% for his left ear.

5.  According to the results of that May VA examination, the 
Veteran had an average pure tone threshold of 40 decibels for 
his right ear and 60 decibels for his left ear, with speech 
recognition ability of 92% for his right ear and 80% for his 
left ear.

6.  According to the results of the most recent April 2009 VA 
examination, the Veteran has an average pure tone threshold 
of 39 decibels for his right ear and 61 decibels for his left 
ear, with speech recognition ability of 88% for his right ear 
and 88% for his left ear.




CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 0 
percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
4.87, Diagnostic Code (DCs) 6100, 6277-6297 (as in effect in 
1980, 1999 and 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in August 2004, 
May 2006, and March 2009, the RO and AMC advised the Veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a 
claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that the Veteran submit any evidence in 
his possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Consider, as well, that the RO issued those August 2004 and 
May 2006 VCAA notice letters prior to adjudicating the 
Veteran's claim in June 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  


It equally deserves mentioning that the more recent March 
2009 letter informed the Veteran that a downstream disability 
rating and effective date would be assigned if his underlying 
claim for service connection was eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And although the RO or AMC did not issue that most recent 
March 2009 letter until after having initially adjudicated 
the claim, keep in mind the claim initially arose in the 
context of him trying to establish his underlying entitlement 
to service connection, since granted, so the letter correctly 
concerned whether he is entitled to higher a initial rating 
for his now service-connected disability, a downstream issue.  
In Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held 
that once a decision awarding service connection has been 
made, section 5103(a) notice has served its initial intended 
purpose, and its application is no longer required because 
the claim as it initially arose has been substantiated.  See 
also Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Thereafter, once a 
notice of disagreement (NOD) has been filed, for example 
contesting a downstream issue such as the propriety of the 
initial rating assigned for the disability, 
the notice requirements of 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the Veteran, including 
as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim  As a caveat, the Court reserved for future 
consideration whether a different rule should apply in 
situations where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.  

Moreover, the Veteran's claim was readjudicated in the May 
2009 supplemental statement of the case.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, if VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  That is to say, the timing error in the provision 
of the notice is rectified and, therefore, ultimately 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

Here, the Veteran, as the pleading party, has not alleged any 
prejudicial error in the timing or content of the VCAA notice 
provided (or not provided) since the readjudication of his 
claim in the May 2009 SSOC.  And, again, the fact that VA has 
reconsidered his claim since providing all necessary VCAA 
notice, in turn, means the timing error in the provision of 
that notice it is ultimately inconsequential and, therefore, 
at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

With respect to the duty to assist, the RO and AMC obtained 
the Veteran's service treatment records (STRs), service 
personnel records, and VA medical records - including the 
report of his compensation evaluations assessing the etiology 
and severity of his bilateral hearing loss.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also Caffrey v. West, 6 
Vet. App. 377 (1994).  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its December 2008 remand directives inasmuch as the Veteran 
received the requested VA compensation examination, in April 
2009, followed by the readjudication of his claim in the May 
2009 SSOC.  And as directed, the examination and 
readjudication included consideration of the rating standards 
in effect from 1980 to 1987, from 1987 to 1999, and since 
1999.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Entitlement to an Initial Compensable Rating for the 
Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical, i.e., 
nondiscretionary application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered).



In December 2008 the Board issued a decision awarding the 
Veteran an earlier effective date of June 25, 1980 for the 
grant of service connection for his bilateral hearing loss.  
And so, when also in that decision remanding his claim for a 
higher (i.e., compensable) initial rating for his bilateral 
hearing loss, the Board explained that VA therefore is 
required to consider the criteria for evaluating this 
disability in effect as of that date, as well as the 
amendments to the Rating Schedule that took effect as of 
December 18, 1987, see 52 Fed. Reg. 44117 (1987), and those 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).

VA's General Counsel has held that where, as here, a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See also 
38 C.F.R. § 3.114.  The Board must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the former and revised regulations during the 
course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Evaluations of bilateral hearing loss under the criteria in 
effect from June 25, 1980 to December 17, 1987, provided for 
ratings ranging from noncompensable (0 percent) to 80 percent 
based on organic impairment of hearing acuity within the 
conversational voice range (500 to 2,000 cycles per second) 
as measured by controlled speech reception tests or puretone 
audiometry reported as a result of VA regional office or 
authorized audiology clinic examinations (or, where no other 
data was available, based on conversational voice in feet).  
Under 38 C.F.R. § 4.85 (1980), if the results of puretone 
audiometry were used, the equivalent literal designation for 
each ear, separately, was ascertained from Table VII, and the 
percentage evaluation determined in the same manner as for 
speech reception impairment in paragraph (b) of this section 
(specifically, the percentage of the overall evaluation was 
determinable from Table VII by intersecting the horizontal 
row appropriate for the literal designation for the ear 
having the better hearing and the vertical column appropriate 
to the literal designation for the ear having the poorer 
hearing.).  There were six areas of impairment in efficiency 
indicated, "A" through "F"; and they were determined under 
Table VI by the average hearing threshold levels as measured 
by pure tone audiometry tests in the frequencies of 500, 
1,000, and 2,000 hertz.  38 C.F.R. § 4.85, 4.87 and Part 4, 
Diagnostic Codes 6277 to 6297 (1984).

Effective December 18, 1987, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

The criteria for evaluating hearing loss were not 
significantly changed by the June 10, 1999 amendments to the 
regulations - except that for exceptional patterns of 
hearing impairment, that is, when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-25210 
(codified at 38 C.F.R. § 4.86(a)).  Also, under 38 C.F.R. § 
4.86(b), when the puretone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

All of that said, the Veteran, as mentioned, most recently 
had a VA audiology examination in April 2009.  His pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
55
75
LEFT
10
10
55
90
90

As considered by the current criteria, the average puretone 
threshold was 39 in the right ear and 61 in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in each ear, bilaterally.

During that April 2009 VA audiological examination, the 
Veteran reported that his situation of greatest difficulty 
was "when background noise is present, in crowds, when he 
can't see the [speaker's] face and when listening to TV and 
radio."  That was a description of the effect of his 
disability on his daily activities.  38 C.F.R. § 4.10.  See 
also Martinak v. Nicholson, 21 Vet App 447 (2007).

Under the current criteria, if the Veteran's puretone 
threshold at each of the four specified frequencies is 55 
decibels or more, the Roman numeral value is determined using 
both Table VI and VIa, whichever results in a higher numeral 
value.  38 C.F.R. § 4.86(a) (discussing exceptional patterns 
of hearing impairment).  However, his puretone thresholds do 
not meet this standard for an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a).  He also does not have 
a puretone threshold of 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz to warrant application 
of 38 C.F.R. § 4.86(b), another permissible exception for an 
exceptional pattern of hearing impairment.

Rather, applying the results of the April 2009 examination to 
Table VI of the VA current regulations yields a Roman numeral 
value of II in the right ear and III in the left ear.  
Applying these values to Table VII, the Board finds that, 
under the current criteria, the Veteran's bilateral hearing 
loss warrants a 0 percent disability evaluation, and not 
more.  This is the same result for the criteria in effect in 
December 1987.

Under the criteria in effect prior to December 1987, i.e., 
dating back to his June 1980 claim, the Veteran's puretone 
averages at 500, 1000, and 2000 Hertz are 12 and 25, right 
and left, respectively.  According to Table IV, his hearing 
loss warrants a 0 percent disability evaluation, and no more. 

The Board also cannot "stage" the Veteran's rating under 
Fenderson, as this evidence does not suggest he has had a 
compensable level of hearing loss at any time since his June 
1980 claim.

The Veteran also had a VA audiology examination in May 2007.  
His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
55
80
LEFT
5
10
50
85
95

As considered by the current criteria, the average puretone 
threshold was 40 in the right ear and 60 in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear.

Under the current criteria, his puretone thresholds also do 
not meet the standard for an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a) or (b).  Rather, 
applying the results of the May 2007 examination to Table VI 
of the VA regulations yields a Roman numeral value of I in 
the right ear and IV in the left ear.  


Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss warrants a 0 percent 
disability evaluation, and not more.  This is the same result 
for the criteria in effect in December 1987.

Under the criteria in effect prior to December 1987, the 
Veteran's puretone averages at 500, 1000, and 2000 Hertz are 
10 and 22, right and left, respectively.  According to Table 
IV, his hearing loss warrants a 0 percent disability 
evaluation, and no more.

The Veteran also had a VA audiology examination in June 2006.  
His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
60
80
LEFT
5
10
50
85
95

As considered by the current criteria, the average puretone 
threshold was 41 in the right ear and 60 in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.

Under the current criteria, his puretone thresholds also do 
not meet the standard for an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a) or (b).  Rather, 
applying the results of the May 2007 examination to Table VI 
of the VA regulations yields a Roman numeral value of II in 
the right ear and IV in the left ear.  Applying these values 
to Table VII, the Board finds that the Veteran's bilateral 
hearing loss warrants a 0 percent disability evaluation, and 
not more.  This is the same result for the criteria in effect 
in December 1987.

Under the criteria in effect prior to December 1987, the 
Veteran's puretone averages at 500, 1000, and 2000 Hertz are 
10 and 22, right and left, respectively.  According to Table 
IV, the Veteran's hearing loss warrants a 0 percent 
disability evaluation, and no more.

The Board also does not have to refer this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment - meaning above and beyond that contemplated by 
the schedular rating assigned, suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Also, the evaluation and 
treatment the Veteran has received for his hearing loss 
has been on an outpatient basis, not as an inpatient or to 
the required level of frequency.  So extra-schedular 
consideration is not warranted.  Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96.  

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim, so there is no 
reasonable doubt to resolve in his favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


